DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 30 of U.S. Patent No. 11,205,041. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 and 30 of US. Patent No. 11,205,041 teaches every limitation of claims 1-23. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Wu (US 2020/0042578 A1 from IDS filed on 12/19/2021) discloses in paragraph [0005] systems and method for performing a document object model (DOM) element location by determining a unique element of the webpage corresponding to the DOM element.  Wu further discloses in paragraph [0023] that visual aspects of a web page such as a link, image, input box, and the like are elements equivalent to a tag in a markup language such as Hypertext Markup Language (HTML), and trying to locate these elements on an ever changing website.  Wu further discloses in paragraphs [0005] and [0024] that generating a DOM element tree (a pre-region of a source webpage) corresponding to a DOM element (pre-region segment of a target web page) to be located in a web page (target web page), using the DOM element tree to generate an element selector set (a pre-region matching segment) corresponding to the DOM element (pre-region of the target web page), and using the element selector set to determine a first DOM element result corresponding to multiple elements.  Wu further discloses in paragraph [0005] that generating an updated element selector set (a post-region matching segment) corresponding to a parent element and the DOM element (post-region segment of the source page) and using the updated element select set to determine a second DOM element result.  Wu further discloses in paragraph [0005] that using the element selector to return a result of multiple elements. Wu further discloses in paragraphs [0005], [0122]-[0123] that the element selector set (the pre-region matching segment) corresponding to the DOM element, and the updated element selector set (a post-region matching segment) corresponding to a parent element and the DOM element, and using the updated element select set to determine a second DOM element resulting using the updated element selector set by determining a unique element of the webpage corresponding to the DOM element.  Examiner’s interpreted the element selector set as a pre-region matching segment because paragraphs [0024]-[0025] of Wu discloses using DOM element tree, generate a comprehensive set of element selectors, and using a principle of “strict firstly and short firstly,” to adjust the set of selectors, for example, using a principle of “Strict firstly” which refers to using each of a plurality element selector (the matching segment) to initially attempt to locate the unique DOM element. When multiple node are determined, lengthen the path by appending parent node selectors to the set of selectors to expand the set of selectors. Since the set of selectors can be expanded depend on the determined of the DOM element tree, thus, one of ordinary skill in the art would acknowledge that the set of selectors can be considered as the matching segment corresponding the DOM element tree.
	
	The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “identifying within a pre-region of a target web page a pre-region longest matching segment of the pre-region that matches a pre-region segment of a pre-region of a source web page”, “identifying within a post-region of the target web page a post-region longest matching segment of the post-region that matches a post-region segment of a post-region of the source web page”, “determining the pre-region longest matching segment is within a pre-defined distance of the post-region longest matching segment”, and “identifying a changed element in the target web page that is between the pre-region longest matching segment and the post-region longest matching segment in response to the pre-region longest matching segment being determined to be within the pre-defined distance of the post-region longest matching segment”, as are now included in all the independent claims in combination with other elements recited, which is not found in the prior art of record.  However, claims 1-23 are only allowed if a terminal disclaimer is filed to overcome the double patenting rejection set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177